              Case 1:20-cv-00288-CCR Document 1 Filed 03/10/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


AMANDA KJELL,

                      Plaintiff,

                     – against –
                                                         COMPLAINT
PRIME RECOVERY LLC,
                                                         Case No.
                     Defendant.



         NOW COMES Plaintiff, Amanda Kjell ("Plaintiff"), by and through her attorneys, and

for her Complaint against Defendant, Prime Recovery LLC ("Defendant"), alleges as follows:

                                        Nature of the Action

         1.      This action is brought by Plaintiff pursuant to the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).

                                               Parties

         2.      Plaintiff is a natural person residing in Cedar Rapids, Iowa and is otherwise sui

juris.

         3.      Plaintiff is allegedly obligated to pay a debt and is a consumer as defined by 15

U.S.C. § 1692a(3).

         4.      Defendant is a New York limited liability corporation conducting business in the

state of New York and has its principal place of business in Niagara Falls, New York in the

County of Niagara.

         5.      Defendant is a debt collector as defined by 15 U.S.C. § 1692a(6) and sought to

collect a consumer debt from Plaintiff.
            Case 1:20-cv-00288-CCR Document 1 Filed 03/10/20 Page 2 of 4




       6.      Defendant acted though its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers.

                                       Jurisdiction and Venue

       7.      Defendant is headquartered and conducts business in the State of New York;

therefore, personal jurisdiction is established.

       8.      Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states

that such actions may be brought and heard before “any appropriate United States district court

without regard to the amount in controversy.”

       9.      Venue is proper in the United States District Court Western District of New York

pursuant to 28 U.S.C § 1391(b) because Defendant resides within this District.

                                         Factual Allegations

       10.     Prior to the filing of this action, an account was placed with Defendant to collect

funds from Plaintiff which were alleged to be owed and past due (“Debt”).

       11.     The alleged Debt arises from transactions which were for personal, family, and

household purposes.

       12.     In connection with its attempts to collect the alleged Debt, Defendant placed

telephone calls (“collection calls”) to Plaintiff at her cellular telephone number ending in -0177.

       13.     On or about April 4, 2019, Defendant placed a collection call to Plaintiff and left

the following automated voicemail message (“Voicemail Message”):

       This message is for: Amanda C. Kjell. If you are not this individual, please hang
       up. This is an attempt to collect a debt. Any information will be used for that
       purpose. To discuss this matter, please return our call at 855-809-5113.

       14.     Telephone number (855) 809-5113 is assigned to Defendant.

       15.     In the Voicemail Message, Defendant failed to meaningfully disclose its identity.




                                                   2
          Case 1:20-cv-00288-CCR Document 1 Filed 03/10/20 Page 3 of 4




        16.     From mid-March to mid-April Defendant made approximately six (6) calls to

Plaintiff and, despite answering the phone on numerous occasions, Plaintiff was met with the

same automated message.

                                   FIRST CAUSE OF ACTION
                      Defendant Violated the Fair Debt Collection Practices Act

        17.     Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-16.

        18.     Defendant’s violations of the FDCPA include, but are not limited to, the

following:

                a. §1692d of the FDCPA by engaging in conduct of which the natural result is

                    to harass, oppress, and/or abuse Plaintiff;

                b. §1692d(6) of the FDCPA by failing to meaningfully disclose its identity in its

                    telephone calls to Plaintiff.

     WHEREFORE, Plaintiff prays that judgment be entered against Defendant for the

following:

        1) Actual damages and compensatory damages according to proof at time of trial;

        2) Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k;

        3) Reasonable attorneys’ fees, costs pursuant to 15 U.S.C. § 1692k; and

        4) Awarding such other and further relief as may be just, proper and equitable.

                                          Jury Trial Demand

Plaintiff demands a jury trial on all issues so triable.

                                                           Respectfully submitted,


Dated: March 10, 2020                                      /s/ Adam T. Hill
                                                           Adam T. Hill



                                                    3
Case 1:20-cv-00288-CCR Document 1 Filed 03/10/20 Page 4 of 4




                                 The Law Offices of Jeffrey Lohman, P.C.
                                 28544 Old Town Front St., Ste. 201
                                 Temecula, CA 92590
                                 Tel: (657) 236-3525
                                 Fax: (602) 857-8207
                                 Email: AdamH@jlohman.com
                                 Attorneys for Plaintiff, AMANDA KJELL




                             4
